Title: To Thomas Jefferson from Nathanael Greene, [28 April 1781]
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
[28 April 1781]

Since I wrote your Excellency in answer to the resolutions of your Assembly relative to the conduct of the Cavalry Officers, and the measures pointed out to supply this Army in future with Horses, I have been considering more fully the tendency and consequences that would attend it.
It is to be lamented that Officers will not exercise more discretion and prudence when entrusted with the execution of an order which seems to invade the rights of a Citizen not perfectly conformable to the Laws and constitution of the Land. And it is equally to be lamented that a Legislature should from a resentment for the misconduct of a few individuals, bring upon an Army employed in their service inevitable ruin, and upon the community disgrace and distress.
I was very particular in giving my orders to guard against the evils complained of, a copy of which is inclosed, and I have no  wish to screen a single Officer who has wantonly invaded the property of the People, or offered any insult to the Inhabitants; but I wish the improper conduct of a few Officers may not be made to operate as a punishment upon the whole Army. Particular situations and particular circumstances often make measures necessary that have the specious shew of oppression, because they carry with them consequences pointed and distressing to individuals. It is to be lamented that this is the case, but pressing emergencies make it political and sometimes unavoidable.
When we retired over the Dan our force was too small to stop the progress of the Enemy, or mark the limits of their approach. We appealed to the only means left us to save your Country, and prevent the destruction of a virtuous little Army. Men were called for, they turned out with a spirit that did honor to themselves and their Country; Horses were wanted to mount our Dragoons, they could not be procured but by virtue of impress Warrants. You was convinced of this fact and therefore furnished me with the Warrants for the purpose. I took the most adviseable, and as I thought the most effectual means to have the business conducted with propriety; and I cannot but think the Gentlemen generally who were entrusted with the execution of my orders, were governed entirely by a principle of public good. Some mistakes and several abuses appear to have happened in impressing Studd Horses instead of geldings, but those mistakes arose from the necessity of mounting our Dragoo[ns] in such a manner as to give us an immediate superiority over the Enemy, as well in the quality of the Horses as their number. The People complained, I was willing to redress their grievances; some of the most valuable covering Horses were returned, and I shall direct some others to be restored notwithstanding the great inconvenience which must inevitably attend this Army by it.
The Assembly of your State appear to have taken up the matter from a principle tho’ acknowledged to be virtuous, yet from its tendency must be allowed to be impolitic. The rights of Individuals are as dear to me as to any Man, but the safety of a community I have ever considered as an object more valuable. In politic’s as well as every thing else a received and established axiom is, that greater evils should in every instance give way to lesser misfortunes. In War it is often impossible to conform to all the ceremonies of Law and equal justice; and to attempt it would be productive of greater misfortunes to the public from the delay than all the inconveniencies which individuals may suffer.

Your Excellency must be sensible of the innumerable inconveniencies I had to labor under at the time, and the variety of difficulties that still surround us. Nothing but light Horse can enable us, with the little Army we have, to appear in the field; and nothing but a superiority in Cavalry can prevent the Enemy from cutting to pieces every detachment coming to join the Army or employed in collecting supplies. From the open State of this Country their services are particularly necessary, and unless we can keep up the Corps of Cavalry and constantly support a superiority it will be out of our power to act or to prevent the Enemy from overruning the Country, and commanding all its resources.
The Assembly I fear by their resolves have destroyed my hopes and expectations on this head. Under the Law as it at present stands it is certain nothing can be done. By limitting Dragoon Horses to the narrow price of five thousand Pounds it amounts only to a prohibition, and cuts off the prospect of any future supplies. At this moment the Enemy are greatly superior to us, and unless Virginia will spring immediately to the most generous exertions they will indubitably continue so. It is in vain to expect protection from an Army which is not supported, or make feeble efforts upon narrow principles of prudence or œconomy; they only serve to procrastinate the War, and tire out the patience of the People. Already have we experienced in many instances, the ill consequences of neglecting the Army when surrounded with difficulties and threatened with ruin. Great expence of blood and treasure have attended this policy, and to redress the grievances of a few Individuals when it will entail calamity upon the Community, will be neither political or just.
If Horses are dearer to the Inhabitants than the lives of Subjects or the liberties of the People there will be no doubt of the Assembly persevering in their late resolution, otherwise I hope they will reconsider the matter and not oblige me to take a measure which cannot fail to bring ruin upon the Army, and fresh misfortunes upon the Country.
